J. S21041/19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                    v.                    :
                                          :
CHARLES BERNARD RODGERS,                  :         No. 2268 EDA 2018
                                          :
                         Appellant        :


         Appeal from the Judgment of Sentence Entered July 12, 2018,
               in the Court of Common Pleas of Chester County
              Criminal Division at No. CP-15-CR-0003495-2017


BEFORE: STABILE, J., MURRAY, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                     FILED JULY 11, 2019

        Charles Bernard Rodgers appeals from the July 12, 2018 judgment of

sentence entered by the Court of Common Pleas of Chester County following

his conviction of summary harassment.1 Joshua H. Camson, Esq., filed an

application to withdraw his appearance on February 22, 2019, alleging that

the appeal is frivolous, accompanied by an Anders brief.2          After careful

review, we grant Attorney Camson’s application to withdraw and affirm

appellant’s judgment of sentence.

        The record reflects the following factual and procedural history: On the

evening of September 27, 2017, appellant and his wife, Diane Rodgers


1   18 Pa.C.S.A. § 2709(a)(1).

2See Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).
J. S21041/19

(“Mrs. Rodgers”) were at their house with their son, Michael Rodgers

(“Michael”), and Michael’s girlfriend, Anna Buczkowski. Mrs. Rodgers, Michael,

and Ms. Buczkowski were on the front porch smoking cigarettes while

appellant was in the house in the computer room upstairs. Michael disclosed

to Mrs. Rodgers that appellant had recently begun using Match.com. Upon

hearing this, Mrs. Rodgers confronted appellant without incident.         Shortly

thereafter, Michael went into the house. Mrs. Rodgers testified that, from the

front porch, she could hear appellant call Michael a “rat.” Appellant asked

Michael and Ms. Buckowski to leave immediately. Mrs. Rodgers went into the

house and confronted appellant a second time. Appellant then slapped Mrs.

Rodgers in the face, causing her lip to bleed.

        The Commonwealth charged appellant with summary harassment and

simple assault3 on September 27, 2017.       The trial court convicted appellant

of summary harassment following a bench trial on July 12, 2018.4 Following

trial, the trial court sentenced appellant to 2-90 days’ incarceration with credit

for time served.

        Appellant filed a pro se notice of appeal to this court on July 26, 2018,

despite still being represented by counsel.       The trial court did not order

appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).          In lieu of an opinion pursuant to


3   18 Pa.C.S.A. § 2701(a)(1).

4   The Commonwealth withdrew the simple assault charge.


                                       -2-
J. S21041/19

Pa.R.A.P. 1925(a), the trial court filed a statement on August 31, 2018, in

which it requested that this court quash appellant’s appeal, as his pro se

notice of appeal was a legal nullity because he was represented by counsel.

(See trial court statement, 8/31/18 at 1-2.)

      This court is required to docket a pro se notice of appeal, regardless of

whether the appellant is represented by counsel.         Commonwealth v.

Williams, 151 A.3d 621, 624 (Pa.Super. 2016), citing Commonwealth v.

Ellis, 626 A.2d 1137 (Pa. 1993); I.O.P. 65.24. The clerk of court’s office and

this court are required to accept for filing a pro se notice of appeal which

establishes the timeliness of the notice of appeal. The proper procedure in

such cases is for appellate counsel to then enter his or her appearance for the

appeal. Accordingly, we will not quash appellant’s appeal and will proceed to

consider the appeal on its merits.

      As noted above, Attorney Camson filed an application to withdraw his

appearance, accompanied by an Anders brief on February 22, 2019.

            A request by appointed counsel to withdraw pursuant
            to Anders and Santiago gives rise to certain
            requirements and obligations, for both appointed
            counsel and this Court. Commonwealth v. Flowers,
            113 A.3d 1246, 1247-48 (Pa.Super. 2015).

                  These requirements and the significant
                  protection they provide to an Anders
                  appellant arise because a criminal
                  defendant has a constitutional right to a
                  direct appeal and to counsel on that
                  appeal. Commonwealth v. Woods, 939
                  A.2d 896, 898 (Pa.Super. 2007). This



                                     -3-
J. S21041/19


               Court    has      summarized            these
               requirements as follows:

                    Direct appeal counsel seeking
                    to withdraw under Anders
                    must file a petition averring
                    that, after a conscientious
                    examination of the record,
                    counsel finds the appeal to be
                    wholly frivolous.      Counsel
                    must also file an Anders brief
                    setting forth issues that might
                    arguably support the appeal
                    along with any other issues
                    necessary for the effective
                    appellate          presentation
                    thereof.

                    Anders counsel must also
                    provide a copy of the Anders
                    petition and brief to the
                    appellant,     advising      the
                    appellant of the right to retain
                    new counsel, proceed pro se
                    or raise any additional points
                    worthy     of   this    Court’s
                    attention.

               Woods, 939     A.2d   at   898   (citations
               omitted).

               There are also requirements as to the
               precise content of an Anders brief:

                    [T]he Anders brief that
                    accompanies court-appointed
                    counsel’s petition to withdraw
                    . . . must: (1) provide a
                    summary of the procedural
                    history   and     facts,    with
                    citations to     the     record;
                    (2) refer to anything in the
                    record that counsel believes
                    arguably supports the appeal;


                                 -4-
J. S21041/19


                       (3)    set    forth   counsel’s
                       conclusion that the appeal is
                       frivolous; and (4) state
                       counsel’s       reasons      for
                       concluding that the appeal is
                       frivolous.     Counsel should
                       articulate the relevant facts of
                       record, controlling case law,
                       and/or statutes on point that
                       have led to the conclusion
                       that the appeal is frivolous.

                 Santiago, 978 A.2d at 361.

           Id. at 1248. If this Court determines that appointed
           counsel has met these obligations, it is then our
           responsibility “to make a full examination of the
           proceedings and make an independent judgment to
           decide whether the appeal is in fact wholly frivolous.”
           Id. at 1248. In so doing, we review not only the
           issues identified by appointed counsel in the Anders
           brief, but examine all of the proceedings to “make
           certain that appointed counsel has not overlooked the
           existence of potentially non-frivolous issues.” Id.

Commonwealth v. Hankerson, 118 A.3d 415, 419-420 (Pa.Super. 2015).

     Our review of Attorney Camson’s petition to withdraw, supporting

documentation, and Anders brief reveals that he has complied with all of the

foregoing requirements. We note that counsel also furnished a copy of the

brief to appellant; advised him of his right to retain new counsel or proceed

pro se; and filed with this court a copy of the letter sent to appellant as

required under Commonwealth v. Milisock, 873 A.2d 748, 752 (Pa.Super.

2005) (citation omitted). See Commonwealth v. Daniels, 999 A.2d 590,

594 (Pa.Super. 2010) (“While the Supreme Court in Santiago set forth the

new requirements for an Anders brief, which are quoted above, the holding


                                    -5-
J. S21041/19

did not abrogate the notice requirements set forth in Milisock that remain

binding legal precedent.”). Appellant did not respond to Attorney Camson’s

Anders brief. As Attorney Camson has complied with all of the requirements

set forth above, we conclude that counsel has satisfied the procedural

requirements of Anders.

      Once counsel has met his obligations, “it then becomes the responsibility

of the reviewing court to make a full examination of the proceedings and make

an independent judgment to decide whether the appeal is in fact wholly

frivolous.”   Santiago, 978 A.2d at 355 n.5, quoting Commonwealth v.

McClendon, 434 A.2d 1185, 1187 (Pa. 1981). Therefore, we now turn to the

merits of appellant’s appeal.

      Attorney Camson raises the following issue in his Anders brief:

              Whether the trial court erred in finding [a]ppellant
              guilty where the Commonwealth failed to prove
              beyond a reasonable doubt that [a]ppellant subjected
              the victim to physical contact[?]

Anders brief at 6.

      Attorney Camson examined the sufficiency of the evidence presented

and noted that the victim testified that appellant hit her in her face with his

open hand. (Id. at 13.) Attorney Camson further concluded that the victim’s

testimony, if believed by the fact-finder, was sufficient to warrant a conviction

on the summary harassment charge. (Id. at 14.) Although Attorney Camson

advances no argument in the Anders brief on appellant’s behalf with respect

to this potential issue, we note that neither Anders nor McClendon requires


                                      -6-
J. S21041/19

counsel to provide references to anything in the record that might arguably

support the appeal. Santiago, 978 A.2d at 364. After carefully reviewing the

record in this case, we conclude that it supports Attorney Camson’s

assessment that the appeal is frivolous because the record demonstrates that

the Commonwealth presented sufficient evidence to warrant a conviction of

summary harassment.

      Moreover, our independent review of the entire record reveals no

additional non-frivolous claims.

      Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 7/11/19




                                   -7-